
	

113 HR 1657 IH: To amend the Food and Nutrition Act of 2008 to improve the supplemental nutrition assistance program.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1657
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to improve
		  the supplemental nutrition assistance program.
	
	
		1.Categorical eligibility
			 limitationsSection 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
			(1)by striking the
			 section designation and heading and all that follows through (a)
			 Participation and inserting the following:
				
					5.Eligible
				households
						(a)Requirements
							(1)In
				generalParticipation
							;
				
			(2)in subsection
			 (a)—
				(A)by striking the
			 second sentence and inserting the following:
					
						(2)Recipients of
				other Federal benefitsExcept as provided in section 3(n)(4) and
				subsections (b), (d)(2), and (g) of section 6, a household shall be eligible to
				participate in the supplemental nutrition assistance program if each member of
				the household receives—
							(A)cash assistance in
				the form of ongoing basic needs benefit payments for financially needy families
				under the program of block grants to States for temporary assistance for needy
				families established under part A of title IV of the Social Security Act (42
				U.S.C. 601 et seq.);
							(B)cash assistance
				under the supplemental security income program established under title XVI of
				that Act (42 U.S.C. 1381 et seq.); or
							(C)aid to the aged,
				blind, or disabled under title I, X, XIV, or XVI of that Act (42 U.S.C. 301 et
				seq.).
							;
				
				(B)in the third
			 sentence, by striking Except for sections 6, 16(e)(1), and section
			 3(n)(4), households and inserting the following:
					
						(3)General
				assistanceExcept as provided in sections 3(n)(4), 6, and 16(d),
				a household
						;
				and
				(C)in the fourth
			 sentence, by striking Assistance and inserting the
			 following:
					
						(4)ApplicationsAssistance
						;
				and
				(3)in subsection
			 (j)—
				(A)by inserting
			 cash assistance in the form of before supplemental
			 security income benefits; and
				(B)by striking
			 or who receives benefits and inserting or who receives
			 cash assistance.
				2.Requirements for
			 re-enrollmentParagraph (4) of
			 section 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) (as
			 designated by section 1(2)(C)) is amended—
			(1)by striking
			 Assistance and inserting the following:
				
					(A)In
				generalAssistance
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)ReenrollmentAny
				eligible household that previously received benefits under the supplemental
				nutrition assistance program and applies for reenrollment in the program shall
				be required—
						(i)to
				complete in full a new application; and
						(ii)to verify that
				the income and assets of the household are in compliance with the requirements
				of the
				program.
						.
			3.Standard utility
			 allowances based on the receipt of energy assistance payments
			(a)Standard utility
			 allowanceSection 5 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014) is amended—
				(1)in subsection
			 (e)(6)(C), by striking clause (iv); and
				(2)in subsection (k),
			 by striking paragraph (4) and inserting the following:
					
						(4)Third party
				energy assistance paymentsFor purposes of subsection (d)(1), a
				payment made under a State law (other than a law referred to in paragraph
				(2)(G)) to provide energy assistance to a household shall be considered money
				payable directly to the
				household.
						.
				(b)Conforming
			 amendmentsSection 2605(f)(2) of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8624(f)(2)) is amended—
				(1)by striking
			 and for purposes of determining any excess shelter expense deduction
			 under section 5(e) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2014(e)), and
				(2)in subparagraph
			 (A), by inserting before the semicolon the following: , except that such
			 payments or allowances shall not be deemed to be expended for purposes of
			 determining any excess shelter expense deduction under section 5(e)(6) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)).
				4.Repeal of funding
			 for employment and training programs
			(a)In
			 generalSection 6(d)(4) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2015(d)(4)) is amended—
				(1)by striking
			 (A) In
			 general.—; and all that follows through the
			 following components in the matter preceding clause (i) in subparagraph
			 (B) and inserting the following:
					
						(A)Definition of
				employment and training programIn this Act, the term
				employment and training program means a Federal, State, or private
				program not administered by the Secretary or funded through the Food and
				Nutrition Service that contains 1 or more of the following
				components
						;
				(2)by striking clause
			 (viii) in subparagraph (A) (as designated in paragraph (1)) and inserting the
			 following:
					
						(viii)As approved by
				the State, other employment and training programs, educational programs,
				projects, and experiments, such as a supported work program, aimed at
				accomplishing the purpose of the employment and training
				program.
						;
				(3)in subparagraph
			 (E), by striking subparagraph (D) and inserting
			 subparagraph (C);
				(4)by striking
			 subparagraphs (H) through (K); and
				(5)by redesignating
			 subparagraphs (C) through (G) and (L) and (M) as subparagraphs (B) through (F)
			 and (G) and (H), respectively.
				(b)Repeal of
			 fundingSection 16 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025) is amended by striking subsection (h).
			(c)Conforming
			 amendments
				(1)Section 5(d) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2014(d)) is amended—
					(A)by striking
			 paragraph (14); and
					(B)by redesignating
			 paragraphs (15) through (19) as paragraphs (14) through (18),
			 respectively.
					(2)Section
			 17(b)(1)(B)(iv)(III) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2026(b)(1)(B)(iv)(III)) is amended—
					(A)in item (dd), by
			 striking , (4)(F)(i), or (4)(K) and inserting or
			 (4)(E); and
					(B)in item (hh), by
			 striking (g), (h)(2), or (h)(3) of section 16 and inserting
			 or (f) of section 16.
					5.Work
			 RequirementSection 6(o)(4)(A)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(4)(A)) is amended by
			 striking reside— and all that follows through the end of clause
			 (ii) and inserting reside has an unemployment rate of over 10
			 percent..
		6.Centralized
			 database for cross-complianceSection 11(o) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2020(o)) is amended by adding at the end the
			 following:
			
				(6)Centralized
				database for cross-compliance
					(A)In
				generalNot later than 1 year
				after the date of enactment of this paragraph, the Secretary shall develop a
				centralized database to facilitate cooperation between the Secretary and State
				agencies so as to ensure that an individual does not enroll to receive benefits
				in more than 1 State.
					(B)Use of existing
				databasesTo the maximum
				extent practicable to reduce development and implementation costs, in
				developing the centralized database the Secretary shall use Federal databases
				in existence as of the date of enactment of this
				paragraph.
					.
		7.Quality
			 control
			(a)In
			 generalSection 16(c) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (D)(i)(II), by inserting except as provided in subparagraph (H),
			 before require; and
					(B)by adding at the
			 end the following:
						
							(H)States in
				liability status for a third consecutive fiscal year
								(i)In
				generalIf a liability amount has been established for a State
				agency under subparagraph (C) for 3 or more consecutive fiscal years, the
				Secretary shall require the State to pay the entire liability amount for those
				fiscal years.
								(ii)Alternatives to
				full payment not availableSubparagraph (D) shall not apply to a
				State agency described in clause
				(i).
								;
					(2)by redesignating
			 paragraph (9) as paragraph (10); and
				(3)by inserting after
			 paragraph (8) the following:
					
						(9)Penalty for
				negative error rate
							(A)DefinitionsIn
				this paragraph:
								(i)Affected State
				agencyThe term affected State agency means a State
				agency that maintains, for 2 or more consecutive fiscal years, a negative error
				rate that is more than 50 percent higher than the national average negative
				error rate, as determined by the Secretary.
								(ii)Average
				negative error rateThe term average negative error
				rate means the product obtained by multiplying—
									(I)the negative error
				rate of a State agency; and
									(II)the proportion of
				the total negative caseload of that State agency for the fiscal year, as
				calculated under the quality control sample at the time of the notifications
				issued under subparagraph (C), as determined by the Secretary.
									(iii)Negative error
				rate
									(I)In
				generalThe term negative error rate means, for a
				State agency, the proportion that—
										(aa)the
				total number of actions erroneously taken by the State agency to deny
				applications or suspend or terminate benefits of a household participating in
				the supplemental nutrition assistance program established under this Act, as
				determined by the Secretary, in that fiscal year; bears to
										(bb)the
				total number of actions taken by the State agency to deny applications or
				suspend or terminate benefits of households participating in the supplemental
				nutrition assistance program established under this Act in that fiscal
				year.
										(II)ExclusionsThe
				term negative error rate does not include—
										(aa)an
				error resulting from the application of regulations promulgated under this Act
				during the period—
											(AA)beginning on the
				date of enactment of this clause; and
											(BB)ending on the
				date that is 121 days after the date on which the regulation is implemented;
				and
											(bb)an
				error resulting from—
											(AA)the use by a
				State agency of correctly processed information concerning households or
				individuals received under a Federal program; or
											(BB)an action that is
				based on policy information that is approved or disseminated, in writing, by
				the Secretary or a designee of the Secretary.
											(B)Penalty
				amountFor fiscal year 2012 and each subsequent fiscal year, the
				amount of the penalty for an affected State agency shall be equal to 5 percent
				of the amount otherwise payable under subsection (a).
							(C)Information
				reporting by States
								(i)In
				generalFor each fiscal year, each State agency shall
				expeditiously submit to the Secretary data concerning the operations of the
				State agency sufficient for the Secretary to establish the negative error rate
				and penalty amount of the State agency.
								(ii)Relevant
				informationThe Secretary may require a State agency to report
				any factors necessary to determine the negative error rate of the State
				agency.
								(iii)Information
				not reportedIf a State agency fails to report information
				required by the Secretary, the Secretary may use any information, as the
				Secretary considers appropriate, to establish the negative error rate of the
				State agency for the applicable year.
								(iv)National
				average error rateIf a State agency fails to report information
				required by the Secretary, the Secretary may use the national average negative
				error rate to establish the negative error rate for the State agency.
								(D)Announcement of
				error rates
								(i)Case
				reviewNot later than May 31 of each fiscal year, the case review
				and all arbitration of State-Federal differences on negative error rates for
				the previous fiscal year shall be completed.
								(ii)Determination
				and announcementNot later than June 30 of each fiscal year, the
				Secretary shall, for the previous fiscal year—
									(I)determine—
										(aa)final negative
				error rates;
										(bb)the
				national average negative error rate; and
										(cc)penalty
				amounts;
										(II)notify affected
				State agencies of the penalty amounts;
									(III)provide a copy
				of the notification under subclause (II) to the chief executive officer and the
				legislature of the affected State; and
									(IV)establish a claim
				against the State agency for the monetary penalty amount assessed against the
				State agency.
									(E)Review
								(i)In
				generalFor any fiscal year, if the Secretary imposes a penalty
				amount against a State agency under subparagraph (D)(ii), the following
				determinations of the Secretary shall be subject to administrative and judicial
				review:
									(I)The final negative
				error rate of the State agency.
									(II)A determination
				of the Secretary that the negative error rate of the State agency exceeds 50
				percent of the national average negative error rate.
									(III)The monetary
				penalty amount assessed against the State agency.
									(ii)Determination
				not reviewableThe national average negative error rate under
				this paragraph shall not be subject to administrative or judicial
				review.
								(F)Payment of
				penalty amount
								(i)In
				generalOn completion of administrative and judicial review under
				subparagraph (E), an affected State agency shall pay to the Secretary the
				penalty amount designated under subparagraph (D)(ii), subject to the findings
				of the administrative or judicial review, not later than September 30 of the
				fiscal year for which the claim has been issued to the State agency.
								(ii)Alternative
				method of collection
									(I)In
				generalIf a State agency fails to make a payment under clause
				(i) by September 30 of the fiscal year for which the claim has been issued to
				the State agency, the Secretary may reduce any amount due to the State agency
				under any other provision of this Act by the amount of the monetary penalty
				established under subparagraph (D)(ii).
									(II)Accrual of
				interestInterest on the amount owed shall not accrue until after
				September 30 of the applicable fiscal
				year.
									.
				8.Repeal of
			 incentive payments to States with low SNAP benefit allocation error
			 rates
			(a)In
			 generalSection 16 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended by striking
			 subsection (d).
			(b)Conforming
			 amendments
				(1)Section 7(h)(4) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(4)) is amended by striking
			 16(g) and inserting 16(f).
				(2)Section 11(e)(3)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(3)) is amended by
			 striking section 16(e) of this Act and inserting section
			 16(d).
				(3)Section 16 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2025) (as amended by subsection (a) of
			 this section and section 4(b)) is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking subsection (k) and inserting subsection
			 (i); and
						(ii)by
			 striking subsection (g) and inserting subsection
			 (f);
						(B)in subsection
			 (c)—
						(i)in
			 paragraph (1)(B)(i), by striking subsection (g) and inserting
			 subsection (f); and
						(ii)by
			 striking , or performance under the performance measures under
			 subsection (d) each place it appears in paragraphs (4) and (5);
						(C)in subsection
			 (i)(1), by striking as defined in subsection (d)(1)) and
			 inserting as defined in guidance issued by the Secretary;
			 and
					(D)by redesignating
			 subsections (e) through (g) and (i) through (k) as subsections (d) through (f)
			 and (g) through (i), respectively.
					(4)Section
			 22(d)(1)(B)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2031(d)(1)(B)(ii)) is amended—
					(A)by striking
			 (g), (h)(2), and (h)(3) and inserting and (f);
			 and
					(B)in the proviso, by
			 striking subsection (g) of section 16 and inserting
			 section 16(f).
					(5)Section 23(a)(1)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2032(a)(1)) is amended—
					(A)in subparagraph
			 (C), by striking either section 16(a) or 16(g) and inserting
			 subsection (a) or (f) of section 16; and
					(B)in subparagraph
			 (E), by striking 16(g) and inserting
			 16(f).
					9.Nutrition education
			 and obesity prevention grant programSection 28 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2036a) is amended by striking subsection (d) and inserting the
			 following:
			
				(d)Funding
					(1)In
				generalOf funds made available each fiscal year under section
				18(a)(1), the Secretary shall make available to each State agency to carry out
				the nutrition education and obesity prevention grant program under this
				section—
						(A)for fiscal year
				2013, an amount equal to $5 per household in the State enrolled in the
				supplemental nutrition assistance program; and
						(B)for fiscal year
				2014 and each subsequent fiscal year, the applicable amount during the
				preceding fiscal year, as adjusted to reflect any increases for the 12-month
				period ending the preceding June 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor, per household in the State enrolled in the supplemental nutrition
				assistance program.
						(2)Timing of
				determinationAt the end of each fiscal year, the Secretary shall
				determine the total number of households in each State enrolled in the
				supplemental nutrition assistance program so as to determine appropriate
				funding levels for the coming fiscal
				year.
					.
		
